             Case 1:19-cv-11368-ER Document 38 Filed 12/01/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
JESSIE FIELDS, LOOKMAN SULAIMON,
PATRICIA JOHNSON, FELICIA NOEL,
FRANCISCO NIEVES, LAKYSHA ALLEN,
YOLANDA THOMAS, YVONNE LANE,
CHERI ROACH, DAVID BELL, ROSE
MIDDLETON, and THANIA ACOSTA,

                            Plaintiffs,
                                                                              ORDER
                  -against-
                                                                        19-CV-11368 (ER) (KNF)
GREGORY RUSS, as Chair and Chief Executive
Officer of the New York City Housing Authority,
and the NEW YORK CITY HOUSING
AUTHORITY,

                             Defendants.
--------------------------------------------------------------X
KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE

         The settlement conference, which was previously adjourned, shall be held in the above-

captioned action on January 13, 2021, at 2:30 p.m. The conference will be held by telephone.

The parties are directed to call (888) 557-8511 and, thereafter, enter access code 4862532.

         The parties are also directed to review and comply with the undersigned’s Procedures

Applicable to Cases Referred for Settlement, which may be found on the Court’s website. As set

forth in the procedures, no later than 3 days before the conference, the parties must provide

Judge Fox: (1) a pre-conference letter; and (2) a completed attendance form, except that these

submissions shall be made via e-mail to: elizabeth_potter@nysd.uscourts.gov

         Additionally, at least seven days prior to the settlement conference, the parties must

confer to engage in good-faith settlement negotiations. Should the parties resolve the litigation

prior to the conference date, they must notify the undersigned, in writing, expeditiously.

Dated: New York, New York                                          SO ORDERED:
       December 1, 2020
Case 1:19-cv-11368-ER Document 38 Filed 12/01/20 Page 2 of 2
